MILLS, Judge.
Houghton appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. In his motion, Houghton alleges his attorney promised him he would be put on probation if he pleaded guilty. Houghton alleges that, in fact, he was sentenced to 30 months imprisonment following his plea of guilty.
A guilty plea induced by a promise of defense counsel that is not kept is involuntary. Ream v. State, 449 So.2d 960 (Fla. 4th DCA 1984). Because the motion is a facially sufficient challenge to the voluntar-iness of Houghton’s guilty plea, this cause is reversed and remanded with directions to the trial court to conduct an evidentiary hearing or to attach portions of the record *726conclusively showing Houghton is entitled to no relief.
Reversed and remanded with directions.
BOOTH and BARFIELD, JJ., concur.